UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-28536 WILHELMINA INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 74-2781950 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 200 Crescent Court, Suite 1400, Dallas, Texas (Address of principal executive offices) (Zip Code) (214) 661-7488 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[x] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [x] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [ ]Accelerated filer [ ] Non-accelerated filer [ ]Smaller reporting company [x] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [x] No As of November 14, 2011, the registrant had 129,440,752 shares of common stock outstanding. WILHELMINA INTERNATIONAL, INC. AND SUBSIDIARIES Quarterly Report on Form 10-Q For the Three and Nine Months Ended September 30, 2011 PART I FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets - September 30, 2011 (unaudited) and December31, 2010 1 Unaudited Condensed Consolidated Statements of Operations - for the Three and Nine Months Ended September 30, 2011 and 2010 2 Unaudited Condensed Consolidated Statements of Cash Flows - for the Three and Nine Months Ended September 30, 2011 and 2010 3 Notes to Unaudited Interim Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II OTHER INFORMATION 28 Item 1. Legal Proceedings 28 Item 1.A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. (Removed and Reserved) 28 Item 5. Other Information 28 Item 6. Exhibits 28 SIGNATURES 29 PART I FINANCIAL INFORMATION Item 1.Financial Statements WILHELMINA INTERNATIONAL, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (In thousands, except share data) (Unaudited) ASSETS September 30, December 31, Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $597 and $623 Indemnification receivable Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation of $196 and $124 Trademarks and trade names with indefinite lives Other intangibles with finite lives, net of accumulated amortization of$4,645 and $3,479 Goodwill Restricted cash Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Due to models Deferred revenue Foreign withholding claim subject to indemnification Amegy credit facility - Esch promissory note - Earn out-contingent liability - Total current liabilities Long term liabilities Deferred revenue, net of current portion Deferred income tax liability Earn out-contingent liability - Total long-term liabilities Commitments and contingencies - - Shareholders’ equity: Preferred stock, $0.01 par value, 10,000,000 shares authorized; none outstanding - - Common stock, $0.01 par value, 250,000,000 shares authorized; 129,440,752 shares issued and outstanding in 2011 and 2010 Additional paid-in capital Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 1 WILHELMINA INTERNATIONAL, INC. AND SUBSIDIARIES Unaudited Condensed Consolidated Statements of Operations (In thousands, except per share data) Three Months Ended Nine Months Ended September September September September 30, 2011 30, 2010 30, 2011 30, 2010 Revenues Revenues $ License fees and other income Total revenues Model costs Revenues net of model costs Operating expenses Salaries and service costs Office and general expenses Amortization and depreciation Corporate overhead Total operating expenses Operating income Other income (expense): Miami earn-out fair value adjustment ) ) Equity Earnings in Wilhelmina Kids & Creative Mgmt, LLC 43 12 33 58 Settlement expense - ) - ) Interest income 2 - 4 - Interest expense (2
